Response to After-final Amendment
The amendment filed 5/10/2022 is improper as there is no underlining of new claimed subject matter added relative to the patent and no bracketing of subject matter deleted relative to the patent.
Previously presented claims still need to contain underlining for new subject matter and bracketing for deleted subject matter relative to the patent.
The following is a quote from 37 C.F.R. 1.173(b)-(d):
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows: 

(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1)  and 1.821(c), but not for discs submitted under § 1.821(e)).  

(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim. 

(3) Drawings. One or more patent drawings shall be amended in the following manner: Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84  and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. 

(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" and must be presented in the amendment or remarks section that explains the change to the drawings. 

(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner. 

(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 

(1)The matter to be omitted by reissue must be enclosed in 
brackets; and 

(2)The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with “U” and end with “/U” to properly identify the material being added.” 

Emphasis added.
Strikethrough is NOT permitted, nor is double bracketing for deleting subject matter. Double bracketing in reissues only occurs in very special situations which are not present here. See MPEP 1453(IV)(A).
In addition, the claims presented 5/10/2022 appear to be the same scope as the claims submitted 8/21/2021. The claims submitted 8/12/2021 were rejected under 35 USC 112(a), 112(b) and 103 over Lin et al.
The arguments submitted 5/10/2022 appear to be a duplication of the arguments submitted 11/8/2021. Because of this, there appears to be no new arguments for the patentability of the currently filed claims. Therefore, there is nothing new for the examiner to address.
/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                           
Conferees:	/SC/ and /GAS/